         Case 19-35298 Document 46 Filed in TXSB on 10/31/19 Page 1 of 6



             IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION
 In re:                           §
                                  §
 PRESTIGE HEATING AND             §            Case No. 19-35298-H3
 AIR CONDITIONING, LLC            §
              Debtor.             §                 Chapter 11

                    MOTION FOR ORDER AUTHORIZING PAYMENT OF
                         PRE-PETITION CRITICAL VENDORS

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THIS MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN TWENTY-ONE
(21) DAYS FROM THE DATE THAT THIS MOTION WAS SERVED ON YOU. YOUR
RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED; IF YOU
DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING.


To the Honorable Eduardo V. Rodriguez:

        Prestige Heating and Air Conditioning, LLC (“PHAC”), hereby files this Motion for Order

Authorizing Payment of Pre-Petition Critical Vendors (the “Motion”) and in support of the

requested relief, would show as follows:

                                              SECTION I
                                        JURISDICTION & VENUE

        1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. Section 157 and

Section 1334. This Motion is a core proceeding pursuant to 28 U.S.C. Section 157(b). Venue is

proper pursuant to 28 U.S.C. Section 1408 and 1409.




Motion for Order Authorizing Payment of Prepetition Critical Vendors
Prestige Heating and Air Conditioning, LLC                                        Page 1 of 6
         Case 19-35298 Document 46 Filed in TXSB on 10/31/19 Page 2 of 6



                                           SECTION II
                                     STATEMENT OF THE CASE

        2.       PHAC filed a voluntary petition for relief on September 23, 2019 under Chapter 11

of Title 11, United States Code 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”). PHAC’s case is

pending before the United States Bankruptcy Court for the Southern District of Texas, Houston

Division.

        3.       Pursuant to Bankruptcy Code 1107(a) and 1108, the PHAC is operating and

managing its property as debtor in possession. No trustees or examiners have been appointed in

this case.

        4.       PHAC is a Texas limited liability company incorporated on June 14, 2010. PHAC

is a member managed limited liability company whose sole members are Brian and Kristie Gesner

(“Gesner”) who have managed PHAC since its inception.                  PHAC provides residential and

commercial air conditioning and heating repair services to customers in the North Houston area.


        5.       As customary for a heating and air conditioning service company, PHAC is

required to expend labor and material costs prior to being compensated from its customers. PHAC

typically does not receive payment from its receivables in less 30 days from completion of its

projects. Because PHAC is required to pay for material costs prior to receiving compensation,

PHAC relies heavily on its long-term relationships with its vendors for favorable credit terms on

its orders.


        6.       The following table below represents PHAC’s critical vendors (the “Critical

Vendors”) who provide PHAC materials with payment due under net 30 or net 60.


         Critical Vendor                    Estimated Prepetition         Description of Goods
                                            Amount Owed                   Provided


Motion for Order Authorizing Payment of Prepetition Critical Vendors
Prestige Heating and Air Conditioning, LLC                                           Page 2 of 6
            Case 19-35298 Document 46 Filed in TXSB on 10/31/19 Page 3 of 6



            Coastal HVAC                    $10,616.78                  HVAC materials and
            51 Esplanade Blvd #100                                      supplies
            Houston, TX 77060
            Century AC Supply               $7,087.75                   HVAC materials and
            10510 W Sam Houston                                         supplies
            Pkwy
            Houston, TX 77099

        Because PHAC has sought bankruptcy protection and has been unable to pay the

prepetition amounts owed, the Critical Vendors have reacted unfavorably and are apprehensive of

allowing PHAC to continue purchasing goods without pre-payment or cash on delivery. If PHAC

were required to pre-pay for the materials and supplies prior to completion of its projects, PHAC

would be required to effectively finance its own projects which would cause serious financial

ramifications for the estate.

                                         SECTION III
                                 RELIEF SOUGHT & AUTHORITY

        7.       PHAC respectfully requests an Order for this Court authorizing it to pay the Critical

Vendors in order to continue operating its business.

       8.        Historically, the relief requested under this Motion has been granted under the

Court’s discretionary powers under 11 U.S.C. § 105(a), which provides that “the court may issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” Bankruptcy Code 1107(a) provides that a debtor in possession “shall have all rights. . .and

perform all the functions and duties. . . of a trustee serving in a case under this chapter.” Id. at

1107(a). These duties include the implicit fiduciary duty under Section 1106 of the United States

Bankruptcy Code to protect and preserve the bankruptcy estate. In re CoServ, LLC, 272 B.R. 487,

489 (Bankr. N.D. Tex. 2002).

       9.        Within the Fifth Circuit, Bankruptcy courts have interpreted provisions of 1107 of

the United States Bankruptcy Code, together with Section 105 of the United States Bankruptcy


Motion for Order Authorizing Payment of Prepetition Critical Vendors
Prestige Heating and Air Conditioning, LLC                                          Page 3 of 6
         Case 19-35298 Document 46 Filed in TXSB on 10/31/19 Page 4 of 6



Code, to mean that for a debtor in possession to perform its fiduciary obligation to preserve the

bankruptcy estate, the bankruptcy court must use apply Section 105 of the Bankruptcy Code to

authorize payment of prepetition claims that preserve or enhance the debtor’s bankruptcy estate.

Id.

       10.       In order to obtain authorization to pay certain prepetition claims, the debtor must

show by a preponderance of the evidence that the following three factors weigh in favor of

allowing payment of prepetition claims of critical vendors: (1) whether dealing with the prepetition

vendor is critical; (2) whether the debtor risks the probability of harm or diminishment of the estate

in comparison to the amount of the vendor’s claim; and (3) whether a practical or legal alternative

by which the debtor can deal with the vendor other than by payment of the claim exists. In re CEI

Roofing, Inc., 315 B.R. 50, 57 (Bankr. N.D. Tex. 2004).

       11.       In addressing these three factors, the Critical Vendors could fail to provide

materials to PHAC and without these materials PHAC will be unable to operate its business

without significant costs. PHAC could obtain similar quality supplies and materials, however,

PHAC will be required to be pay cash upon delivery prior to receiving payment from its customers

as PHAC would not have preferential credit terms with new vendors.

                                   SECTION IV
               LEGAL AUTHORITIES IN SUPPORT OF THE RELIEF SOUGHT

        12.      Historically, the relief requested under this Motion has been granted under the

Court’s discretionary powers under 11 U.S.C. § 105(a), which provides that “the court may issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” Bankruptcy Code 1107(a) provides that a debtor in possession “shall have all rights. . .and

perform all the functions and duties. . . of a trustee serving in a case under this chapter.” Id. at

1107(a). These duties include the implicit fiduciary duty under Section 1106 of the United States


Motion for Order Authorizing Payment of Prepetition Critical Vendors
Prestige Heating and Air Conditioning, LLC                                          Page 4 of 6
         Case 19-35298 Document 46 Filed in TXSB on 10/31/19 Page 5 of 6



Bankruptcy Code to protect and preserve the bankruptcy estate. In re CoServ, LLC, 272 B.R. 487,

489 (Bankr. N.D. Tex. 2002).

        13.      Within the Fifth Circuit, Bankruptcy courts have interpreted provisions of 1107 of

the United States Bankruptcy Code, together with Section 105 of the United States Bankruptcy

Code, to mean that for a debtor in possession to perform its fiduciary obligation to preserve the

bankruptcy estate, the bankruptcy court must use apply Section 105 of the Bankruptcy Code to

authorize payment of prepetition claims that preserve or enhance the debtor’s bankruptcy estate.

Id.

        WHEREFORE, Prestige Heating and Air Conditioning, LLC respectfully requests that this

Court enter an order i) authorizing the payment to the Critical Vendors as set forth above in this

Motion and ii) for such other relief as is equitable and just.

        Dated: October 31, 2019

                                                     CORRAL TRAN SINGH, LLP

                                               By: /s/Susan Tran Adams
                                                   Adam Corral | TBN: 24080404
                                                   Susan Tran | TBN: 24075648
                                                   Brendon Singh | TBN: 24075646
                                                   1010 Lamar St., Suite 1160
                                                   Houston TX 77002
                                                   Ph: (832) 975-7300
                                                   Fax: (832) 975-7301
                                                   Susan.Tran@ctsattorneys.com

                                                   ATTORNEYS FOR THE DEBTOR AND
                                                   DEBTOR IN POSSESSION




Motion for Order Authorizing Payment of Prepetition Critical Vendors
Prestige Heating and Air Conditioning, LLC                                         Page 5 of 6
         Case 19-35298 Document 46 Filed in TXSB on 10/31/19 Page 6 of 6



                                       CERTIFICATE OF SERVICE

    I hereby certify that on October 31, 2019 the following parties below and attached creditor
matrix were served a true and correct copy of the foregoing Motion via First Class Mail, facsimile,
or electronic notice.


                                                      /s/Susan Tran Adams
                                                      Susan Tran Adams

                     VERIFICATION OF TRANSMITTAL TO U.S. TRUSTEE

    The undersigned, an attorney, under penalties of perjury, verifies that a copy of the Motion
was delivered to the United States Trustee on October 31, 2019 by electronic delivery by the clerk
of the Bankruptcy Court.


                                                     /s/Susan Tran Adams
                                                     Susan Tran Adams




Motion for Order Authorizing Payment of Prepetition Critical Vendors
Prestige Heating and Air Conditioning, LLC                                       Page 6 of 6
